546 F.2d 797
Teresa J. HEVELONE et al., Appellants,v.Patrick J. THOMAS, Sheriff of Sarpy County, Nebraska, andHarold Okeson, General Contractor, Inc., Appellees.
No. 76-1555.
United States Court of Appeals,Eighth Circuit.
Submitted Nov. 22, 1976.Decided Dec. 27, 1976.

Charles Ledwith, Omaha, Neb., for appellants; Claude D. Shokes, Omaha, Neb., on brief.
Harry L. Welch and Harold W. Kauffman, Gross, Welch, Vinardi, Kauffman & Day, Omaha, Neb., for appellees.
Before HEANEY, STEPHENSON and HENLEY, Circuit Judges.

ORDER

1
This is an appeal from a district court1 order granting summary judgment to the appellees (defendants below) 423 F.Supp. 7.  The appellants had alleged a violation of their civil rights by the actions of defendant Thomas (who was the Sheriff of Sarpy County, Nebraska) and Harold Okeson, General Contractor, Inc.  (employed to assist the sheriff) in executing an order of eviction entered by the Sarpy County District Court in an action pending therein.


2
The sole issue raised on appeal is whether the district court properly granted summary judgment to the appellees on grounds of quasi-judicial immunity.  The district court opinion fully relates the relevant facts in this case and we are satisfied no error of law appears.  We affirm on the basis of the well-reasoned opinion of the district court reported at 423 F.Supp. 7 (D.Neb.1976).


3
Affirmed.  See Rule 14.



1
 The Honorable Robert V. Denney, United States District Judge for the District of Nebraska